Citation Nr: 9916168	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  92-21 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a February 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for PTSD.  In 
August 1994 and again in March 1996, the Board remanded the 
case to the RO for additional development.



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Although the veteran's claim has been remanded on two other 
occasions, it must be remanded once again.  In its March 1996 
remand, the Board asked the RO to request a search of the 
ship's log of the USS Buchanan (DDG-14) from the Naval 
Historical Center in order to answer certain questions 
regarding the veteran's alleged stressors.  The RO attempted 
to comply with that request by writing three letters to the 
Naval Historical Center requesting the ship's log.  However, 
the Naval Historical Center did not respond to the RO's 
letters at all.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  As noted 
above, the RO attempted to comply with the Board's request 
regarding the ship's log, but the effort was not successful, 
despite the follow-up letters sent by the RO.  Nonetheless, 
important evidence, especially evidence that is in the 
possession of the federal government, must be acquired before 
the case may be decided.  Therefore, the veteran's claim must 
be remanded once again in order for the RO to request a 
search from the ship's log of the USS Buchanan (DDG-14) from 
the Naval Historical Center or whichever agency monitors such 
logs in order to answer certain questions regarding the 
veteran's alleged stressors.



Accordingly, the case is REMANDED to the RO for the following 
development:


1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's 
psychiatric disorder that have not 
already been associated with the claims 
folder.

2.  The RO should request a search of the 
ship's log of the USS Buchanan (DDG-14) 
from the Naval Historical Center, 
Building 57, Washington Navy Yard, 
Washington, D.C. 20374-5060 for the 
purpose of answering the following 
questions: (1) In the period from April 
1975 to January 1976, was there an 
accident in the engineering spaces of the 
Buchanan involving an explosion and/or a 
fire in which a sailor was killed, and if 
so, what was the sailor's name? (2) In 
the period from April 1975 to January 
1976, recognizing that the Vietnam Era 
ended on May 7, 1975, was the Buchanan 
engaged in duties off the coast of 
Vietnam which included moving wounded 
servicemen and recovering bodies?  

3.  Following the completion of the 
preceding steps, the RO must make 
determinations, based upon review of the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service and, if so, the 
identity or nature of each specific 
stressor or stressor in service.  In any 
event, the RO must specify 


exactly which stressor or stressors in 
service, if any, it has determined are 
established by the evidence of record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record. 


4.  If, the RO determines that the 
evidence of record establishes the 
existence of a stressor or stressors in 
service, the RO should then arrange for 
the veteran to be examined by a VA 
psychiatrist  in order to determine the 
diagnoses of all psychiatric disorders 
that are currently present.  The RO must 
specify for the examiner the stressor or 
stressors to which it has determined that 
the veteran was exposed to in service, 
and the examiner must be instructed to 
consider only those events in determining 
whether the veteran currently has PTSD.  
The examination report should reflect 
review by the examiner of all pertinent 
information in the claims folder.  If 
PTSD is currently present, the examiner 
should specify (1) whether each stressor 
specified by the RO was of sufficient 
gravity to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
a diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the 
stressor or stressors in service whose 
existence has been established by the RO.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, including psychological testing 
and evaluation, should be accomplished as 
part of this 


examination.  Copies of the contents of 
the claims folder and a copy of this 
REMAND must be made available to the 
examiner for their review in conjunction 
with the examination.

5.  The RO should then review the record 
in order to ensure that all of the above 
actions have been completed.  When the RO 
is satisfied that the record is complete 
and the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the RO under all 
applicable statutes and regulations, 
including 38 C.F.R. § 3.304(f) (1998). 

6.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued, and the veteran 
and his representative should be provided 
with an opportunity to respond.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).





